DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11-30-22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 was amended to recite “collecting the tile material, the tile material having different sizes”. This limitation is new matter in that it is not supported in the originally filed application. Specifically, per the Interview Summary (mailed 11-15-22), any amendment should be supported in the originally filed application – the suggestion of being a non-uniform shape or similar claim language. The originally filed application indicates that tile material 10 comprises tile elements 11 where the tile elements 11 may be of different sizes (pg8 L4-17). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 16-18, 20-21, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond (EP 0 449 414 A2) in view of Young (WO 01/83211 A1) and Mosaic Art Supply.
Claim 16, Bond teaches a method for recycling of tile material 1 comprising compressed (i.e. “packed”: c4 L36) mineral fiber (c4 L33-35: a “commercially available mineral fibre layer”), the method comprising:
●collecting the tile material 1; 
●converting the tile material 1 into a plurality of body members 2 (c4 L38-40);
●assembling a finite baseboard 4 by arranging the plurality of body member 2 on a carrier layer 8 and fixing the plurality of body members 2 to the carrier layer 8 (c4 L42-55; c4 L58 to c5 L15;  
●converting the baseboard 4 into at least two tiles (i.e. “panel”: c7 L18-20; c6 L43-45) after passing through the apparatus in Figure 5 (c5 L54-56).
	Claim 16, Bond does not teach that the tile material 1 also includes elements of tile material having different sizes.
	Young teaches a method of recycling tile material (p1 ¶4 L1-3; p2 ¶1), to make tiles, by mixing virgin tile material with reclaimed (used/recycled) tile material in mixer 14 (p2 ¶7 L5-8). The reclaimed tile material is considered to necessarily include pieces of different sizes in that a grounding step to make smaller pieces will not innately make each smaller piece the same exact size. 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing dated of the invention, to have provided in Bond that the tile material 1 also includes elements of tile material having different sizes because Young teaches, in the same art area of making tiles, that it is well-known and conventional to do such and, also, the use reclaimed material would provide Bond with an abundance of raw material for making the tiles.
Claim 16, Bond modified does not teach that the elements of tile material having different sizes is provided by at least one of waste material generated during manufacturing of tiles, residual material generated during installation of tiles, and tiles obtained from installed tile systems after use (demounted) where the waste material, residual material, or demounted material.
Mosaic Art Supply (hereafter: Mosaic) teaches making mosaics from new and recycled or repurposed tile materials (p1). The materials include, for example, household tiles used and stripped from walls or floors (p2). Such materials are easily located at tile stores, flooring outlets, and home improvement centers (p2) (discards, also, from home improvement centers) – broken or discontinued tile.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Bond modified that the elements of tile material having different sizes are provide by tiles obtained from installed tile systems after use (demounted) because Mosaic teaches this to be an easily accessible source of materials.
Claim 17, Bond teaches that the assembling of the finite baseboard 4 comprises fixing the plurality of body members 2 to the carrier layer 8 by an adhesive provided by the net 5 upon heating (c4 L49 to c5 L7).
Claim 18, Bond teaches that the assembling of the finite baseboard 4 comprises fixing adjacent body member 2 to each other by way of net 8 upon heating (c4 L33 to c5 L7).
Claim 20, Bond teaches that the assembling of the finite baseboard 4 comprises arranging the plurality of body members 2 on the carrier layer 8 in a predetermined pattern – see Figure 2 where the body members 2 are placed in a side-by-side pattern. 
Claim 21, Bond teaches that the plurality of body members 2 is arranged with a uniform orientation in the predetermined pattern as shown in Figure 2. See Figure 2 of Bond shown below with annotations added by the examiner:

    PNG
    media_image1.png
    288
    486
    media_image1.png
    Greyscale

Claim 23, Bond teaches that the plurality of body members 2 is arranged in a single tier in the predetermined pattern (i.e., a single layer) as shown in Figure 2.
Claim 24, Bond does not teach that the plurality of body members 2 is arranged in at least two tiers in the predetermined. However, tiles of at least double layers (at least 2 tiers) are a well-known and conventional alternative to a single layer (1 tier) tiles; and, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided for such in Bond to allow Bond to make tiles of different heights which would be useful depending upon the purpose of the tile.
Claim 25, Bond teaches that the carrier layer 8 is a glass fabric which meets the limitation in claim 25 of “a fabric” (c4 L53-54). Though not required by the claim, the other materials listed are well-known and conventional in the art.
Claim 26, Bond teaches that the assembling of the finite baseboard 4 comprises fixing a top carrier layer 8 (Fig2) to the plurality of body members 2 on a side opposite the carrier layer 8 (c4 L42 to c5 L22).
Claim 27, Bond teaches that the converting the tile material 1 into the plurality of body members comprises producing body members of a uniform size and/or shape as shown in Figure 2.
Claim 28, Bond does not teach the converting of the tile material 1 into the plurality of body members 2 comprises producing body members 2 of a non-uniform size and/or shape. However, tiles having body members of non-uniform size and/or shape are a well-known and conventional alternative to a body members of a uniform size and/or shape; and, for this reason it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Bond that the converting of the tile material 1 into the plurality of body members 2 comprises producing body members 2 of a non-uniform size and/or shape.
Claim 29, Bond teaches that when converting the time material 1 into the plurality of body members 2 comprises producing body members 2 having a width 100-200mm which overlaps the claimed range of 10-100mm thus meeting this limitation of the claim. The body members having a length of 1000-1500mm which within the claimed range thus meeting this limitation of the claim. Bond does not teach the height of each of the body members with the claimed value being 10-100mm.	However, Bond demonstrates that the dimensions of the body members are variable for length and width – thus demonstrating the dimensions to be result effective variables where different heights lends itself to tiles of different thicknesses. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have optimized the height value of the body members to achieve an optimal tile height.
Claim 30, Bond teaches that the converting of the time member 1 into the plurality of body members 2 and/or the converting of the baseboard into the at least two tiles comprises a cutting operation (c4 L 33-41; c6 ¶4). Bond indicates the at least two tiles to be building panels (c7 ¶1) but does not recite ceiling tiles specifically; however, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have created at least two ceiling tiles given that it is well-known and conventional in the art that ceiling surfaces may be in panel/tile form.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Young and Mosaic Art Supplies as applied to claims 16-18, 20-21, and 23-30 above, and further in view of Matsumoto (JP H1133463 A).
Claim 19, Bond modified does not teach removing any surface layer associated with the mineral fiber tiles before associating and converting the tile material 1 to the plurality of body members 2.
Matsumoto teaches removing any surface layer associated with commercial tiles to be cleaned before the tiles can be recycled, i.e. before the tiles can be recoated (see English translation: Abstract – L1-2, L15-16; ¶1-2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Bond modified, removing any surface layer associated with the mineral fiber tiles before associating and converting the tile material 1 to the plurality of body members 2 in that Matsumoto teaches removing any surface layer associated with commercial tiles to be cleaned before the tiles can be recycled, i.e. before the tiles can be recoated wherein Bond desires only mineral fibers in tile material 1 and removing any surface layer as indicated will help to secure a tile material 1 having substantially only mineral fibers.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Mosaic Art Supply as applied to claims 16-18, 20-21, and 23-30 above, and further in view of Chatain (US 310,381).
Claim 22, Bond modified does not teach that the plurality of body members 2 is arranged in a non-uniform orientation in the predetermined pattern. 
Chatain teaches cutting tiles B from a mother-sheet (Fig 4) having body members in a non-uniform orientation within a predetermined pattern of the mother-sheet. The non-uniform orientation enhances the appearance of the tiles and distributes shrinkage throughout the tile so as not to be detrimental to the tile. See page 1, column 1, lines 22 to page 1, column 2, L74 and Figures 4-5 (Figure 4 also shown below with annotations added by the Examiner):

    PNG
    media_image2.png
    393
    656
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Bond that the plurality of body members 2 is arranged in a non-uniform orientation in a predetermined pattern in that Chatain teaches that a non-uniform orientation of body members within a mother-sheet used to make tiles enhances the tile’s appearance and distributes shrinkage throughout the tile so as not to be detrimental to the tile. 

Prior Art of Record
The following prior art made of record and not relied upon is considered pertinent to applicant’s invention: Choi teaches making tiles using powder and broken stone.

Conclusion
The amendments and comments filed 11-30-22 have been entered and fully considered. In view of the amendment to claim 16, the prior art rejection in the Office action mailed 9-2-22 has been removed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745